DETAILED ACTION
Disposition of Claims
Claims 1-4, 7-10, 12, 14, 16, 18, 20, 22, 24-26, and 28-29 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220211840A1, Published 07/07/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application 16/630,972.  It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority application is in English, the effective filing date of this application is that of the Singapore filing, which is 08/10/2017.

	


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-4, 7-10, 12, 14, 16, 18, 20, 22, 24-25, and 28-29 are objected to because of the following informalities:  dependent claims should utilize the definite article “The” not the indefinite articles “A” or “An”, as the dependent claims are referencing something specific (i.e. the independent claim on which they depend.)  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “sault” in line 2 should be “salt”.  Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition for treating and/or preventing Hepatitis B virus infection, comprising polyriboinosinic acid-polyribocytidylic acid (PIC or polyI:C), at least one antibiotic or polyamide compound, at least one positive ion, and HBsAg.  
Further limitations on the composition of claim 1 are wherein the composition is further comprising HBcAg (claim 2); wherein the HBsAg is produced by Hansenula polymorpha, CHO cells, insect expression system, Saccharomyces cerevisiae, or Pichia pastoris (claim 3); wherein the HBcAg is produced by Escherichia coli, Hansenula polymorpha, insect expression system, Saccharomyces cerevisiae, or Pichia pastoris (claim 4); wherein the antibiotic is selected from a group including tobramycin, anthracycline, butyrosin sulfate, gentamicin, hygromycin, amikacin, dibekacin, nebramycin, beta-lactam, neomycin, puromycin, streptomycin, streptozotocin, and kanamycin (claim 7); wherein the polyamide compound is selected from a group including spermidine salt, spermidine, N-(3-aminopropyl), N-(3-aminopropyl)-1,4- butandiamine, spermine BR, spermine, OS-dimethylphosphoramidothioate, polylysine, and aminoglycoside (claim 8); wherein the positive ion is selected from a group including calcium, cadmium, lithium, magnesium, cerium, cesium, chromium, cobalt, deuterium, gallium, iodine, iron, and zinc (claim 9); wherein ratio of the HBsAg to PIC ranges from 1:50 to 1:5 (claim 10); wherein ratio of the HBcAg to PIC ranges from 1:50 to 1:5 (claim 12); wherein concentration of PIC in the composition ranges from 250 g/unit dose to 6000 g/unit dose (claim 14); wherein concentration of the HBsAg in the composition ranges from 10 pg/unit dose to 100 g/unit dose (claim 16); wherein concentration of the HBcAg in the composition ranges from 10 g/unit dose to 100 jg/unit dose (claim 18); wherein one unit dose ranges from 0.1 ml to 250.0 ml (claim 20); wherein the composition further comprises at   least one substance selected from a group including gelatin, saccharose, granulated sugar, lactose, maltose, trehalose, glucose, low molecular dextran, sorbitol, polysorbate 20, mannitol PEG, human blood albumin, recombinant human serum albumin, sodium caprylate, urea, aluminum hydroxide, phenol red, magnesium chloride, potassium chloride, sodium chloride, sodium thiosulphate, potassium dihydrogen, ascorbic acid, trichloromethane, phenol, and thiomersal or at least one physiologically acceptable buffer, wherein the physiological acceptable buffer is selected from a group including acetate buffer, trisamine buffer, bicarbonate buffer, carbonate buffer, and phosphate buffered saline (claim 22); wherein the pH of said composition ranges from 6.0 to 8.0 (claim 24); and wherein the composition is in a liquid or solid form, wherein said liquid form is selected from a group including parenteral solution, suspension, ointment, emulsion, drop, syrup, and gel; wherein said solid form is selected from a group including dry powder, freeze-dried powder, tablet, capsule, suppository, granule, and sugar-coated tablet (claim 25).

Claim 26 is drawn to a method for treating and/or prevention Hepatitis B virus infection, comprising administering a composition to a subject, wherein said composition comprises PIC, at least one antibiotic or polyamide compound, at least one positive ion, and HBsAg, and optionally HBcAg.
Further limitations on the method of claim 26 are wherein said method is further comprising administering a composition to a subject once every two months, twice every two months, three times every two months, four times every two months, five times every two months, once every month, twice every month, once every three weeks, twice every three weeks, twice every two weeks, once every two weeks, or once every week or wherein the composition is administered to a subject by one way selected from a group including intramuscular injection, intraperitoneal injection, intravenous injection, subcutaneous injection, transdermal delivery, intradermal delivery, nasal delivery, opthamalical delivery, oral delivery, sublingual delivery, peritumoral delivery, and intratumor delivery (claim 28); and wherein said subject is a HBV uninfected subject, a chronic HBV subject, or an acute HBV subject and wherein said subject is a human being or an animal (claim 29).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 16, 18, 20, 22, 24-26, and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sepp-Lorenzino et. al. (US20200038506A1, Priority 04/18/2017; CITED ART OF RECORD IN PARENT; hereafter “Sepp-Lorenzino”).
The Prior Art
Sepp-Lorenzino teaches methods of treating a subject having a chronic hepatitis B infection (HBV) comprising administration of a protein-based vaccine that comprises a HBV core antigen (HBcAg) protein and a HBV surface antigen protein (HBsAg)(entire document; see abstract; instant claims 2, 26, 29.)  Sepp-Lorenzino teaches the vaccine composition may comprise an adjuvant, such as poly(I:C)(reference claims 38-39; ¶[0315]).  Since instant claim 1 does not define the polyamide as a specific entity, this limitation is received under the broadest reasonable interpretation, which includes proteins.  Sepp-Lorenzino teaches the use of multiple adjuvants, non-adjuvant immune stimulators, and additional agents in the mixture (¶[0315-0320]) which include proteins such as antibodies, interferons, viral capsid proteins, and cytokines.  Sepp-Lorenzino teaches pharmaceutical carriers or excipients may deliver the formulations of the present invention (¶[0372-0373]) that use carriers specific to the mode of delivery (¶[0324]) and teaches the delivery via subcutaneous injection of the antigens in phosphate-buffered saline (¶[0397]; instant claims 22, 25, 28).  PBS is a buffer whose osmolarity and ion concentrations within the solution match those of the human body (isotonic); thus PBS inherently is at a pH of about 7.4 and comprises positive ions such as Na+ from NaCl (instant claim 24).  Sepp-Lorenzino therefore teaches every limitation as provided for in instant claims 1-2, 22, 24-26, and 28-29, and anticipates the instant invention.  
Sepp-Lorenzino teaches that the HBV antigens are produced in Escherichia coli (HBcAg) and recombinant yeast (HBsAg) and 15 ug of each are injected two weeks apart following the RNA priming vaccinations (¶[0149-0152]; instant claims 4, 16, 18).  
For at least these reasons, Sepp-Lorenzino teaches the limitations of instant claims 1-2, 4, 16, 18, 22, 24-26, and 28-29, and anticipates the instant invention.


Claim(s) 1, 10, 25-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et. al. (Shen E, et. al. Cell Mol Immunol. 2007 Apr;4(2):113-20.; CITED ART OF RECORD IN PARENT; hereafter “Shen”) as evidenced by Lin (US20070160632A1, Pub. 07/12/2007; hereafter “Lin”.)
The Prior Art
Shen teaches the use of the adjuvant known as PIKA (a stabilized dsRNA) to enhance the immune response induced by vaccines, especially with HBsAg protein antigens (entire document; see abstract.)  As noted by the instant specification, PIKA is a composition that comprises polyI:C, one or more antibiotics or polyamide compounds, one or more positive ions, and any other substance for preparing the PIKA, and is capable of being dissolved by solutions (PH: 6.0-8.0)(¶[0017]).  As evidenced by Lin, PIKA is a stabilized poly I:C adjuvant that comprises an antibiotic and a positive ion (entire document; reference claim 1).  Therefore, Shen teaches the composition of instant claim 1.  Shen teaches mice were immunized intramuscularly with a composition at days 0 and 14 comprising HBsAg and PIKA (3 ug and 60 ug per mouse of each) in a volume of 50 ul (p. 114, rt. col., ¶2; instant claims 10, 25-26, 28-29).  
For at least these reasons, Shen teaches the limitations of instant claims 1, 10, 25-26, and 28-29, and anticipates the instant invention.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7-10, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Sepp-Lorenzino as applied to claims 1-2, 4, 10, 16, 18, 22, 24-26, and 28-29 above, and further in view of Lin (US20070160632A1, Pub. 07/12/2007; CITED ART OF RECORD IN PARENT; hereafter “Lin”.)
The Prior Art
The teachings of Shen and Sepp-Lorenzino were set forth supra.  While Lin was referenced to evidence the main stabilizing composition of the PIKA adjuvant of Shen, it was not used to specifically teach the final formulation of PIKA, as “PIKA” appears to be a generic name for adjuvanting compositions which minimally comprise poly(I:C), an antibiotic, and a positive ion to stabilize the poly(I:C) component.  Further, while Sepp-Lorenzino teaches the use of peptide HBV vaccines which comprise poly(I:C) as an adjuvant, Sepp-Lorenzino fails to teach the specific use of PIKA.  While Shen teaches the utility of PIKA with HBsAg, Shen is silent as to the inclusion of HBcAg, or the inclusion of additional excipients or isotonic components.  However, taking the entire teachings of Shen, Sepp-Lorenzino, and Lin, arriving at the limitations of the instantly claimed invention would be obvious to a skilled artisan.  
Lin teaches PIKA may be used together with an antigen in a vaccine, and have particular physical properties, such as molecular weight, concentration, and pH, which address the need for safe adjuvants which elicit enhanced immune responses (entire document; see abstract.)  Lin teaches the PIKA may be used in conjunction with a viral antigen (¶[0089][0178-0181]) and that the antibiotic is kanamycin (an aminoglycoside), neomycin, an anthracycline, butirosin sulfate, gentamicin, hygromycin, amikacin, dibekacin, nebramycin, metrzamide, puromycin, streptomycin (an aminoglycoside), or streptozocin (reference claim 34; instant claims 7-8). Lin teaches the ion in PIKA may be calcium, cadmium, lithium, magnesium, cerium, cesium, chromium, cobalt, deuterium, gallium, iodine, iron, or zinc (¶[0149-0151]; instant claim 9).  In the studies performed by Lin, the ratio of PIKA to viral antigen was preferably 3:1 or greater (¶[0190][0220]; Table 14, Example 15; instant claims 10, 12).  Lin teaches The PIKA composition is manufactured through the mixing of polyinosinic acid, polycytidylic acid, an antibiotic and the source of a positive ion in a sodium chloride/phosphate buffer solution that has a pH between pH 6 and pH 8. The polyinosinic acid and polycytidylic acid are generally provided at a concentration of 0.1 to 10 mg/ml, preferably 0.5 to 5 mg/ml and more preferably 0.5 to 2.5 mg/ml (¶[0151]; instant claim 14).  Unit dosages for the antigen + adjuvant can easily be optimized by one of skill in the art with respect to the host being inoculated and the route of inoculation; for example, a 0.5-1.0 mL dose would be considered a standardized volume by one of skill in the art for intramuscular inoculation.  Optimization of dosage volume is routine for one of skill in the vaccine art, and arriving at a dosage that would render the limitations of instant claim 20 would be routine to a skilled artisan.  In addition, Sepp-Lorenzino teaches the HBsAg is produced in “recombinant yeast”; while the exact yeast is not identified, Saccharomyces cerevisiae and Pichia pastoris are two types of yeast widely used in biomedical research and biotech applications, and would be obvious to use as “recombinant yeast” to produce vaccine antigens for one of skill in the art (instant claim 3).  
Given the teachings of Shen, one of skill in the art would find it obvious to utilize a PIKA-based adjuvant with a HBV protein vaccine, especially one that delivers HBsAg.  One of skill in the art, given the teachings of Sepp-Lorenzino, would find it obvious to generate a vaccine comprised of both HBsAg and HBcAg, especially one that comprises an adjuvant such as poly(I:C).  Given the teachings of Lin, one of skill in the art would have the knowledge and motivation to utilize the stabilized poly(I:C) adjuvant known as PIKA in vaccine systems, especially those described by Sepp-Lorenzino and Shen.  Arriving at the limitations of the instant invention, especially those encompassed by instant claims 3, 7-10, 12, 14, and 20 would be obvious given the teachings of Sepp-Lorenzino, Shen, and Lin.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Sepp-Lorenzino in order to try the PIKA adjuvant as Shen showed its utility in the HBsAg vaccine composition.  One would have been motivated to do so, given the suggestion by Lin that the composition could be useful as an adjuvant in viral protein vaccine compositions.  There would have been a reasonable expectation of success, given the knowledge that the PIKA adjuvant enhanced the immune response to HBsAg, as taught by Shen, and also given the knowledge that the immune response stimulated by the use of both HBsAg and HBcAg was superior to using only one antigen, as taught by Sepp-Lorenzino.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-10, 12, 14, 16, 18, 20, 22, 24-26, and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,135,286. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions for treating and/or preventing Hepatitis B virus (HBV) infection, wherein said compositions comprise polyriboinosinic acid-polyribocytidylic acid (PIC), at least one antibiotic or polyamide compound, at least one positive ion, and HBsAg, wherein said composition may further comprise HBcAg, wherein the HBsAg and/or HBcAg is produced by Hansenula polymorpha, CHO cells, insect expression system, Saccharomyces cerevisiae, or Pichia pastoris.  Both claim the antibiotic is selected from a group including tobramycin, anthracycline, butyrosin sulfate, gentamicin, hygromycin, amikacin, dibekacin, nebramycin, beta-lactam, neomycin, puromycin, streptomycin, streptozotocin, and kanamycin.  Both claim that the polyamide compound may be identical compounds, such as spermidine salt, and that the positive ions are the same, such as calcium or magnesium, and both claim identical ranges and volumes of components in the composition.  Both claim identical pH ranges of the composition, and the presence of identical additional excipients, such as gelatin, saccharose, and sorbitol.  While the independent claim of ‘286 provides a narrow ratio of HBsAg to PIC as being 1:25, the instant claims are drawn to a range of said components between 1:50 to 1:5, which anticipates the limitation of ‘286.  Both sets of claims are also drawn to a method of using said composition to treat or prevent HBV infection in humans or animals, with specific administration regimes claimed as well.  Therefore, the instant claims are an obvious variant of the ‘286 claims and are not patentably distinct.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648